PER CURIAM.
Jerome Colquitt, defendant, appeals the summary denial of his Motion to Correct an Illegal Sentence filed pursuant to rule 3.800(a), of the Florida Rules of Criminal Procedure. Defendant argues that his sentence of life imprisonment without possibility of parole for twenty five (25) years is an illegal sentence on the charge of attempted second degree murder of a law enforcement officer. The state concedes that his argument is well taken. See State v. Gantorius, 708 So.2d 276 (Fla.1998); State v. Iacovone, 660 So.2d 1371 (Fla.1995).
The sentence imposed upon defendant is accordingly vacated and this case is remanded for re-sentencing. The defendant will be present at his re-sentencing and represented by counsel.
Reversed and remanded with instructions.